               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

 PERRY ROBERSON                                                          PLAINTIFF

 v.                                                CAUSE NO. 1:17CV229-LG-RHW

 PATRICIA GREEN and
 JOHN DOES 1-5                                                      DEFENDANTS

                     AGREED JUDGMENT OF DISMISSAL

      The parties having agreed to and announced to the Court a settlement of this

case, and the Court being advised that all parties have an informed understanding

of their rights and a full appreciation of the consequences of the settlement, and the

Court being desirous that this matter be finally closed on its docket;

      IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is

hereby DISMISSED WITH PREJUDICE as to all parties with each party to bear

its own costs. Pursuant to the agreement of the parties, the Court will retain

jurisdiction over this lawsuit for the purpose of enforcing the settlement agreement.

      SO ORDERED AND ADJUDGED this the 1st day of August, 2019.


                                              s/   Louis Guirola, Jr.
                                              Louis Guirola, Jr.
                                              United States District Judge
